Citation Nr: 1442216	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety syndrome, nonspecific.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from January 2002 to June 2010. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of November 2010, February 2011 and August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia.

In the November 2010 rating decision, the RO, in part, denied service connection for a low back disability.  

In the February 2011 rating decision, the RO, in part, granted service connection for anxiety syndrome, nonspecific at an initial 10 percent disability rating, effective June 29, 2010. 

In an August 2013 rating decision, the RO increased the Veteran's rating for anxiety syndrome to an initial 30 percent disability evaluation, effective June 29, 2010.  

The Board notes that since the increase to an initial 30 percent rating did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 30 percent for anxiety syndrome remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his substantive appeal (VA Form 9) received by VA in December 2013, the Veteran indicated that he wanted a personal hearing before a member of the Board by live videoconference.  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's December 2013 substantive appeal, and since the RO schedules videoconference hearings before Members of the Board, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



